


Exhibit 10


PANERA, LLC
CONFIDENTIAL AND PROPRIETARY INFORMATION
AND NON-COMPETITION AGREEMENT




I, ________________, in consideration of the offer of employment to me by
Panera, LLC (“Panera” and/or “Company”) or to continue employment with Panera,
as the case may be, and the compensation and other consideration that may
hereafter be paid to me, agree to the following:


1.      EMPLOYEE WARRANTIES
         
I represent and warrant that: (i) I am free to enter into the terms of this
Panera, LLC Confidential And Proprietary Information And Non-Competition
Agreement (“Agreement”); (ii) I have no obligations inconsistent with
unrestrained employment by Panera; (iii) my performance of all the terms of this
Agreement and as an employee of Panera does not and will not breach any
agreement to keep in confidence information acquired by me in confidence or in
trust prior to my employment by Panera; (iv) I have not and will not disclose
any such confidential information to Panera; and (v) I have not entered into,
and I agree I will not enter into, any agreement either written or oral in
conflict herewith.


I agree to: (i) devote my entire business time, attention, and energies to the
business of Panera and its operation, (ii) faithfully and competently perform
all duties in connection with my employment, and (iii) comply with Panera’s
policies and procedures including, without limitation, its Standards of Business
Conduct (or successor document thereto).
    
2.    NO ASSURANCES OF CONTINUED EMPLOYMENT


I understand and agree that nothing in this Agreement or any discussions I have
had with Panera or any of its representatives shall be construed to give me any
right or assurance of continued employment by Panera; and that my employment
relationship with Panera is terminable at will, with or without notice, with or
without reason, by either Panera or me.


3.    CONFLICTING EMPLOYMENT


I agree that during the term of my employment with Panera I will not engage in
any other employment, occupation, consulting or other business activity related
to the business in which Panera is now involved or becomes involved during the
term of my employment, nor will I engage in any other activities that conflict
with my obligations to Panera, including, but not limited to, soliciting
franchisees or potential franchisees for personal gain and/or benefit.


4.    CONFIDENTIAL NATURE; PUBLIC STATEMENTS


4.1    I shall keep confidential the terms of this Agreement except to the
extent such terms become known or available to the public other than by my
act(s) or omission(s) in breach of this Agreement. A breach of this
confidentiality undertaking shall relieve the Company of any of its undertakings
and obligations set forth herein.


4.2    The provisions of Subsection 4.1 notwithstanding, it shall not be deemed
a violation of my duty to keep the terms hereof confidential should:


(i)    disclosure is compelled by applicable law or by order of either a court
of competent jurisdiction or governmental or administrative authority.


(ii)    disclosure of this Agreement be made by me to members of my immediate
family, or to professionals consulted by me for advise regarding this Agreement,
including, without limitation, lawyers and certified public accountants;
provided that any person to whom such disclosure is authorized shall agree to be
bound by the terms of Section 4.


5.    CONFIDENTIAL AND PROPRIETARY INFORMATION


5.1    I understand and acknowledge that in the course of my employment, I have
received and/or will receive and/or may receive and/or have access to certain
"Confidential Information" (as defined below) of Panera. I hereby acknowledge
that such Confidential Information constitutes a valuable and proprietary asset
of Panera which Panera desires to protect.

Panera, LLC Confidential and Proprietary Information and Non-Competition
Agreement
Page 1

--------------------------------------------------------------------------------






5.2    For purposes of this Agreement, “Confidential Information” shall include,
but not be limited to, the following: this Agreement; trade secrets; operating
techniques, procedures and methods; product specifications; customer lists and
customer information (including, but not limited to catering customers and
credit card information); customer information (including, but not limited to,
credit card information); account information; price lists; discount schedules;
budgets; correspondence with customers (including, but not limited to catering
customers), vendors, competitors, employees, partners, franchisees or any other
entity or person; drawings; software; samples; leads from any source; marketing
techniques; procedures and methods; employee lists; internal financial reports
(including, but not limited to, internal sales and/or profit and loss reports)
of the Company and its affiliates and/or franchisees; sourcing lists; and
recruiting lists; and any other such proprietary information, but shall not
include any such information which has become generally known to or available
for use by the public other than by my act(s) or omission(s).


5.3    I agree that during the term of this Agreement and at any time
thereafter, I will not, without the written authorization of Panera: (i)
disclose any Confidential Information to any person or entity for any purpose
whatsoever; or (ii) make use of any Confidential Information for my own purposes
or for the benefit of any other person or entity, other than Panera, and it is
expressly understood and agreed that this prohibition restricts me from using
any Confidential Information in competition with Panera at any time.


5.4    I understand that my obligations under this Section 5 are in addition to,
and not in limitation of, my obligations under Panera’s Standards of Business
Conduct (or successor document thereto).


6.    COVENANTS NOT TO COMPETE


6.1    I covenant and agree that I will not engage in any “Competitive Activity”
(as defined below) at any time during my employment with the Company and/or
within the seventy-eight (78) week period following the date of my termination
from the Company for any reason or no reason and I agree that these restrictions
are reasonable and appropriate for purposes of protecting the Company’s
legitimate business interests.


6.2    “Competitive Activity” shall include the following:


(i)    directly or indirectly being employed by, advising, consulting in, or
acting in any way as an agent for any company listed on Attachment A (the
“Listed Competitors”); or


(ii)     directly or indirectly being employed by, advising, consulting in, or
acting in any way as an agent for any entity engaged, in whole or in part, in
any retail food establishment (including any fast food, fast casual or casual
dining restaurant, home delivery, caterer or bakery) in which any of the
following categories constitutes more than twenty percent (20%) of its
“restaurant revenues”: (a) bakery goods, breads and other food products for
which dough is an ingredient or component; (b) sandwiches of any kind or nature
(including Panini’s, burritos, pita pockets, breakfast sandwiches, wraps,
roll-ups, and submarines) (the term “sandwiches” shall not include hamburgers),
soups, pasta and/or salads; or (c) coffee and coffee-based drinks; and where
said retail food establishment is engaged in any form of business within a 100
mile radius of where the Company is engaged in business or where the Company is
attempting to engage in business or where the Company may reasonably be expected
to engage in business within the 12 months immediately following my termination;
or


(iii)     directly or indirectly being employed by, advising, consulting in, or
acting in any way as an agent for any entity (without regard to revenue) that
manufactures, wholesales and/or distributes fresh or frozen dough or bakery
products or Panera like branded products and where said entity is engaged in any
form of business within a 100 mile radius of where the Company is engaged in
business or where the Company is attempting to engage in business or where the
Company may reasonably be expected to engage in business within the 12 months
immediately following my termination; or
(iv)     directly or indirectly being employed by, advising, consulting in, or
acting in any way as an agent for any entity (without regard to revenue) that
engages in any form of: catering business and/or retail real estate business
involving Panera Bread type real estate site selections and/or any other entity
that is the same as, or similar to, the Panera Bread Bakery-Café concept and any
changes to this concept and where said entity is engaged in any form of business
within a 100 mile radius of where the Company is engaged in business or where
the Company is attempting to engage in business or where the Company may
reasonably be expected to engage in business within the 12 months immediately
following my termination; or


(v)    providing any services, directly or indirectly, to any division or direct
or indirect parent company of any Listed Competitor (including the parent
companies listed on Attachment A), or any Other Competitor, or to any other
affiliated company of a Listed Competitor or Other Competitor; other than any
entity that owns a minority interest in a Listed Competitor

Panera, LLC Confidential and Proprietary Information and Non-Competition
Agreement
Page 2

--------------------------------------------------------------------------------




or Other Competitor solely as a passive investor, without any involvement in the
management of such Listed Competitor or Other Competitor; or


(vi)    having, or acquiring any interest in (whether as proprietor, partner,
member, stockholder, consultant, officer, director, or any type of principal
whatsoever) in any Listed Competitor, Other Competitor or in any division, or
direct or indirect parent company of any Listed Competitor or Other Competitor,
except that the direct or indirect ownership of five percent (5%) or less of the
stock of a company whose shares are listed on a national securities exchange or
are quoted on the National Association of Securities Dealers Automated Quotation
System shall not be deemed having or acquiring any such interest; or


        (vii)    directly or indirectly being employed by, advising, consulting
in, or acting in any way as an agent for any entity or individual: (a) which is
a franchisee of the Company, or (b) which was a franchisee of the Company at any
time within the twelve (12) months immediately prior to my termination from the
Company, or (c) which the Company is and/or was attempting to secure as a
franchisee at any time within the twelve (12) months immediately prior to my
termination from the Company, or (d) which the Company may reasonably be
expected to secure as a franchisee at any time within the twelve (12) months
immediately following my termination or (e) which is or was an equity owner of
10% or more of a Company franchisee; or


(viii)    having, or acquiring any interest in (whether as proprietor, partner,
member, stockholder, consultant, officer, director, or any type of principal
whatsoever) any entity: (a) which is a franchisee of the Company, or (b) which
was a franchisee of the Company at any time within the twelve (12) months
immediately prior to my termination from the Company, or (c) which the Company
is and/or was attempting to secure as a franchisee at any time within the twelve
(12) months immediately prior to my termination from the Company, or (d) which
the Company may reasonably be expected to secure as a franchisee at any time
within the twelve (12) months immediately following my termination, or (e) which
includes an entity or individual equity owner that is or was an equity owner of
10% or more of a Company franchisee; except that the direct or indirect
ownership of five percent (5%) or less of the stock of a company whose shares
are listed on a national securities exchange or are quoted on the National
Association of Securities Dealers Automated Quotation System shall not be deemed
having or acquiring any such interest.


6.3    Both during the term of my employment with the Company and at any time
within the one hundred and four (104) week period following my termination from
the Company for any reason or no reason, I hereby agree not to directly or
indirectly solicit or otherwise attempt to induce, influence, or encourage any
employee, independent contractor, consultant, supplier, catering customer or
franchisee of the Company to terminate and/or modify in any way his/her and/or
its employment or other such business relationship with the Company and/or its
affiliates.


6.4    For purposes of Section 6, references to “Other Competitor” shall mean
the entity and/or entities described in 6.2 (ii), 6.2 (iii) or 6.2 (iv).


6.5    For purposes of Section 6, references to “the Company’s business” and/or
“where the Company is engaged in business” and/or “where the Company is
attempting to engage in business” and/or “where the Company may reasonably be
expected to engage in business”, shall mean any and/or all current and/or future
franchisee operations as well as any current and/or future Company operations.


6.6    For purposes of Section 6.2(ii), reference to “restaurant revenues” shall
mean all sales at retail including through catering and delivery. Such term does
not include products sold as consumer packaged goods.


6.7    At any time I may request a waiver, in whole or in part, of Section 6 by
notifying the Company in writing of my request. Within 15 days of my providing
the Company with all relevant information pertaining to such a waiver request
and my providing such written information as the Company may request regarding
the potential violation of these covenants, the Company, through the Chief
Executive Officer and/or his/her designee, will consider such a request and
communicate with me.


7.    SEPARATION PAY


7.1    Upon the occurrence of a "Separation Event", as defined below, and
provided I comply with all of the obligations contained in this Agreement
(including, but not limited to Section 6), Panera agrees to: (i) pay me
fifty-two (52) weeks (the “Separation Period”) of my "Base Pay" as defined in
Subsection 7.2 below; and (ii), if applicable, effectively pay the then Company
portion of my health and/or dental insurance premium during the Separation
Period, provided (a) I timely elect COBRA (with the “qualifying event” for COBRA
purposes being my “Separation Event” as defined below); (b) I pay with post tax
dollars the full COBRA premium(s) and (c) said effective payment of “the Company
portion of my health and/or dental insurance premium” by Panera is in a manner
Panera deems, in its sole discretion, to be appropriate up to a maximum of 52
consecutive weeks following my last day of employment (collectively, “Separation
Pay”).

Panera, LLC Confidential and Proprietary Information and Non-Competition
Agreement
Page 3

--------------------------------------------------------------------------------






7.2    “Base Pay” shall mean my annualized base salary at the time of the
“Separation Event” as pre-established by the Company, plus my annual car
allowance, if applicable. Unless specifically mentioned in the preceding
sentence, Base Pay shall not include any other form of compensation (including,
but not limited to, bonus (es), incentive compensation, commission(s), stock
options) or other benefits or allowances I may otherwise be entitled to receive
as of the effective date of the Separation Event.


If no base salary has been pre-established by the Company, then Base Pay shall
mean my previous year's annualized base salary as reflected in my most recent
Form W-2 from Panera, plus my annual car allowance, if applicable. Unless
specifically mentioned in the preceding sentence, excluded from this calculation
of my base salary (and, accordingly, to be subtracted from my prior year's Form
W-2) is any other form of compensation (including, but not limited to,
bonus(es), incentive compensation, commission(s), stock options) or other
benefits or allowances received in the prior year.


7.3    Panera agrees that the Separation Pay shall be made in substantially
equal, separate payments following my termination and disbursement shall be on
the dates on which I would have received regular salary payments.


7.4     The Separation Pay (excluding the health and dental insurance
components) will be reduced (dollar for dollar or the equivalent thereof) solely
by any business compensation and/or benefit(s) I receive and/or earn during the
Separation Period from any business source including, without limitation,
salary, bonuses, benefits, consulting fees, income from self-employment, stocks,
stock options, equity rights, or otherwise (for purposes of this Subsection 7.4
“cash or equivalent compensation”), other than (i) from Panera or (ii) from the
sale of Panera equity. For purposes of this Subsection 7.4, “cash or cash
equivalent compensation” as above defined shall not include inheritances, income
received at any time from passive investments and/or income received from active
investments provided such active investments are in existence prior to my
termination and are otherwise in compliance with this Agreement.


Additionally, if permitted by applicable law, the health and dental insurance
components of my Separation Pay, if elected, will similarly be reduced item by
item by any corresponding health and dental coverage that I receive during the
separation Period from any source.


I shall notify Panera in writing every thirty (30) days confirming that I have
received no cash or cash equivalent compensation and/or health and dental
insurance benefits during the Separation Period; and agree that Panera may
discontinue my Separation Pay should I fail to provide such notice.
I shall also promptly notify Panera in writing of any and all such cash or cash
equivalent compensation and/or health and dental insurance benefits that I
receive or earn during the Separation Period.


7.5    Panera shall have no obligation to pay the Separation Pay or any other
compensation to me if:


(i) no Separation Event occurs, or


(ii) I fail to comply with all of my obligations contained in this Agreement.


7.6    For purposes of this Agreement, a "Separation Event" shall mean and be
limited to the termination of my employment with Panera other than (i) by Panera
for cause (as defined Section 7.7 below), (ii) as a result of my death or
permanent disability (unless termination for a disability is pursuant to Section
7.8 below), or (iii) by my voluntary separation of services and employment with,
or resignation from, Panera (including, but not limited to, a resignation made
effective prior to the sixty (60) calendar day notice provision set forth in
Section 7.9 below).


7.7    For purposes of this Agreement, "cause" shall include, for example, but
is not limited to, dishonesty; conviction of a felony or other crime involving
moral turpitude; willful misconduct; gross dereliction and/or gross neglect of
duties; a material breach of the terms of this Agreement which continues uncured
for fifteen (15) days after Panera has given written notice to me specifying in
reasonable detail the material breach; or conflict of interest; in each case
determined in good faith by Panera consistent with the examples set forth
herein.


7.8    Panera may terminate my employment if, at any time during my employment,
I become disabled so that I am unable to perform the essential duties required
of my employment, with or without reasonable accommodation or whether any such
accommodation would create an undue hardship on Panera. The determination of my
disability for purposes of this Subsection 7.8 shall be made by a qualified
physician acceptable to both parties. In the event that Panera and I are unable
to agree upon a qualified physician, each party shall select a qualified
physician, and in the event those two physicians are unable to agree upon a
determination as to my disability, a third neutral physician ("Neutral
Physician") acceptable to the parties shall be selected. The

Panera, LLC Confidential and Proprietary Information and Non-Competition
Agreement
Page 4

--------------------------------------------------------------------------------




determination of disability by the Neutral Physician shall be final and binding
for purposes of this Agreement. In the event my employment is terminated
pursuant to this Subsection 7.8, said termination shall be deemed a “Separation
Event” pursuant to Subsection 7.6 entitling me to “Separation Pay”, provided I
comply with the obligations contained in this Agreement, including Section 7 and
its subparts. In addition to any reductions in Separation Pay provided for in
Subsection 7.4, any Separation Pay made pursuant to this Subsection 7.8 shall
also be offset dollar for dollar by any payments made in the aggregate to me
under Panera’s then existing Salary Continuation and/or Long-Term Disability
Plan(s).


7.9    If I shall voluntarily terminate my employment with, or resign from,
Panera I am expected provide Panera at least sixty (60) calendar days' prior
written notice thereof and I will be expected to continue to perform my duties
consistent with the Panera's good faith expectations up to the date of my
voluntary termination or resignation. Panera, in its sole discretion and at any
time, may make such resignation effective prior to the expiration of the sixty
(60) calendar day notice.


7.10    All separation payments required to be made by Panera pursuant to this
Agreement to me shall be subject to the withholding of such amounts, if any,
relating to tax (including federal and state withholding, social security and
other applicable taxes) and other payroll deductions Panera may reasonably
determine it should withhold pursuant to applicable law or regulation or
agreement.


7.11     In addition to my other obligations contained in this Agreement, in
order to receive any separation benefits as provided above, I shall voluntarily
agree to and sign at or about the time of my termination a full and complete
release in the form appended hereto as Attachment B. It is agreed and understood
that prior to the execution by me of Attachment B, the Company may modify
Attachment B.


7.12    This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) (including the provisions that
provide exemptive relief from the application of Section 409A of the Code) and
will be interpreted in a manner intended to comply with Section 409A of the
Code. The right to Separation Pay pursuant to Section 7 is to be treated as a
right to a series of separate payments. All payments of Separation Pay paid
under this Agreement up to the Excluded Amount, as defined below, shall be
considered payments under a “separation pay plan” only on an involuntary
separation from service under Section 409A of the Code. The Excluded Amount
means two times the lesser of: (i) the limit on annual compensation includible
under Section 401(a)(17) of the Code for my year of termination of employment or
(ii) my annualized compensation based upon the annual rate of pay for services
provided to the Company for the calendar year preceding the calendar year in
which my termination of employment occurs (adjusted for any increase that was
expected to continue indefinitely). To the extent I am a “specified employee” as
defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) at the time of my separation from service with the
Company and the sum of the separate payments of Separation Pay exceeds the
Excluded Amount, the separate payments of Separation Pay which, when aggregated
with all prior separate payments of Separation Pay would first exceed the
Excluded Amount shall, if otherwise scheduled to be paid to me earlier than the
date six (6) months following termination of employment, be delayed until the
date six (6) months and one (1) day following such termination of employment.
The payments and benefits provided under the Agreement have been structured in
reliance on the final version of the Treasury Regulations for Section 409A, as
issued on April 10, 2007, including but not limited to Treasury Regulations
Section 1.409A-1(b)(4) regarding payments made within the applicable 2 ½ month
period and Section 1.409A-1 (b)(9)(iii) regarding payments and benefits made
only upon an involuntary termination from service. Notwithstanding anything
herein to the contrary, if any other payments of money or other benefits due me
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Company, that does not
cause such an accelerated or additional tax. To the extent any reimbursements or
in-kind benefits due me under this Agreement constitute “deferred compensation”
under Section 409A of the Code, any such reimbursements or in-kind benefits
shall be paid to me in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv). The Company shall consult with me in good faith regarding
the implementation of the provisions of this Subsection 7.12; provided that
neither the Company nor any of its employees or representatives shall have any
liability to me with respect thereto.


8.    RETURN OF PANERA DOCUMENTS; COOPERATION


8.1    When I leave the employ of Panera, I will deliver to Panera any and all
drawings, notes, memoranda, specifications, devices, formulas, and any other
documents pertaining to Panera and/or Panera’s business, including, but not
limited to, computer files, together with all copies thereof, and any other
material containing or disclosing any Confidential Information as defined in
Section 5 above (collectively “such Documents”). The above shall include any and
all such Documents contained on, for example, a home computer system. I further
agree not to retain in any way any such Documents, and I will, for example,
first return such Documents and then delete such Documents from any home
computer system. I further agree that any property

Panera, LLC Confidential and Proprietary Information and Non-Competition
Agreement
Page 5

--------------------------------------------------------------------------------




situated on Panera’s premises and/or owned by Panera, including disks and other
storage media, filing cabinets or other work areas, is subject to inspection by
Panera personnel at any time with or without notice.


8.2    I agree that during my employment and thereafter, at Panera’s reasonable
expense, I will do all things including, but not limited to, the giving of
evidence in suits and other proceedings which Panera shall deem necessary or
appropriate to obtain, maintain or assert rights accruing to, and defending
claims against, Panera, its affiliates and/or franchisees in connection with
which I have knowledge, information or expertise; provided, however, that Panera
shall not unreasonably disrupt my current employment and Panera shall compensate
me for the value of my time spent assisting in such matters at my then current
compensation rate if I am not so compensated by my then current employer.


9.    BENEFITS


Except as herein otherwise provided herein, any benefits arising out of or
connected with my employment shall cease as of the effective date of a
Separation Event or other termination of active employment, as applicable. The
foregoing shall not relieve Panera of its obligations under the law pertaining
to my benefits following the effective date of a Separation Event or other
termination of employment.


10.     INJUNCTIVE RELIEF


I acknowledge that Panera’s remedy at law for a breach of Sections 4, 5, 6 and 8
of this Agreement would be inadequate and I hereby expressly agree that Panera
shall be entitled to apply to any court, having jurisdiction, for an injunction
restraining me in the event of a breach, actual or threatened, of the covenants
contained in this Agreement without the necessity of proof of actual damages.
Such right shall be in addition to any other remedies provided for herein or
otherwise available at law or equity. I further waive any requirement that a
bond be posted or that irreparable damage be demonstrated as a condition to any
injunctive relief.


11.    ARBITRATION


Any controversy or claim arising out of or relating to my employment with Panera
(including, but not limited to, applicable state and/or federal law), this
Agreement, or the breach hereof (“claims”), except for claims which may be
enforced pursuant to Section 10, shall be settled exclusively by arbitration
before a single arbitrator which shall be held in the City of Saint Louis, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. The provisions hereof shall be a complete bar and defense to any
suit, action or proceeding instituted in any federal, state or local court or
before any administrative tribunal with respect to any matter which is
arbitrable as herein set forth. The provision of this section with respect to
arbitration shall survive the termination or expiration of this Agreement.
Nothing herein contained shall be deemed to give any arbitrator any authority,
power, or right to alter, change, amend, modify, add to, or subtract from any
provisions of this Agreement. The arbitrator shall have no authority to award
punitive damages or attorney’s fees to any party. The decision of the arbitrator
shall be final and conclusive. Judgment on an award rendered by the arbitrator
may be entered in any court of competent jurisdiction.


12.    NOTICES


Any notices required or permitted hereunder shall be given to the appropriate
party at the address specified below or at such other address as the party shall
specify in writing. Such notice shall be deemed given upon personal delivery to
the appropriate address or if sent by certified or registered mail, three (3)
days after the date of mailing.


(i)
All notices to me shall be addressed to me at:



or to such other place(s) as I may designate by written notice to Panera.


(ii)     All notices to Panera shall be addressed to Panera at:


Three Charles River Place
63 Kendrick Street
Needham, MA 02494
Attention: CEO


or to such other place(s) as the Company may designate by written notice to me.



Panera, LLC Confidential and Proprietary Information and Non-Competition
Agreement
Page 6

--------------------------------------------------------------------------------




13.    NOTIFICATION OF NEW EMPLOYER


I agree that I will advise any prospective employer of the covenants and
restrictions of this Agreement before accepting any offer from another employer
and such notification shall not be a breach of Subsection 4.1.


14.    DEATH


This Agreement and all obligations of Panera hereunder including, but not
limited to, any separation pay obligations, shall terminate upon my death. In
the event of a termination upon my death, monies or compensation owed by Panera
to me up to the date of termination shall be paid to my estate or designee.
    
15.    MISCELLANEOUS


15.1    Except as limited by Section 11 above, I agree and consent that this
Agreement and any dispute arising hereunder shall be governed by the laws of the
State of Missouri and its applicable courts shall have jurisdiction over such
matters; and I agree and consent to waive trial by jury in any action or
proceeding between the parties.


15.2    No waiver by Panera of any breach of this Agreement shall be a waiver of
any preceding or succeeding breach. No waiver by Panera of any right under this
Agreement shall be construed as a waiver of any other right. Panera shall not be
required to give notice to enforce strict adherence to all terms of this
Agreement.


15.3    In case any one or more of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions of this Agreement, this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein, and
each provision of this Agreement shall, if necessary, be deemed to be
independent of each other and each supported by valid consideration. If
moreover, any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.
    
15.4    To the extent necessary to provide Panera with the full and complete
benefit of this Agreement, the provisions in this Agreement and my obligations
hereunder shall survive the termination of this Agreement and shall not be
affected by such termination. The provisions of this Agreement shall also
survive the assignment of this Agreement by Panera to any successor in interest
or other assignee.


15.5    This Agreement will be binding upon my heirs, executors, administrators
and other legal representatives and will be for the benefit of the Panera, its
successors, and its assigns.


15.6    The captions and headings throughout this Agreement are for convenience
and reference only, and they shall in no way be held or deemed to define, modify
or add to the meaning, scope or intent of any provision of this Agreement.


15.7    Except as otherwise contemplated in Subsection 5.4 hereof, this
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the party to be charged. Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.


15.8    This Agreement may be executed simultaneously in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original but all of which counterparts shall together constitute but one
agreement.


15.9     By signing below, I acknowledge receiving a copy of this Agreement; I
acknowledge and agree that I am entering into this Agreement voluntarily and of
my own free will; and I acknowledge and agree that I have not been coerced or
suffered any duress in order to induce me to enter into this Agreement.


15.10    This Agreement shall be effective as of the first date signed below.


16.    ATTORNEY REVIEW


I acknowledge that I have been expressly advised by Panera to review this
Agreement with an attorney prior to executing it.

Panera, LLC Confidential and Proprietary Information and Non-Competition
Agreement
Page 7

--------------------------------------------------------------------------------






I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND THE MEANING OF ITS VARIOUS
TERMS AND THE CONSEQUENCES OF SIGNING THIS AGREEMENT.


I HAVE BEEN GIVEN MORE THAN REASONABLE TIME TO CONSIDER AND ACCEPT THE
CONDITIONS OF THIS AGREEMENT.




 
Signature
 
Date
 
Name (typed or printed)

                    


ACCEPTED AND AGREED TO:


PANERA, LLC


By:
 
 
 
Name:
 
 
 
Title:
 
 
 
Dated:
 






Panera, LLC Confidential and Proprietary Information and Non-Competition
Agreement
Page 8